Title: To John Adams from Alexander Moultrie, 20 August 1797
From: Moultrie, Alexander
To: Adams, John



Sir:
Philadelphia Augt: 20th: 1797.

Tho personally unknown to you, I presume to address you on a Subject, in which I contemplate the Wealth, Commerce, and Peace, of a great part of the united States to be much implicated.—& which I am apt to think, it has long been the Object of the faderal Government, to organize into a regular System, & render materially beneficial to the Union in General.—it is the right Sir of the faderal Union, to that part of the South Western Territory of America, which before long may become the most important Object of Government, as the Key to her Commerce on the Great Waters of the West, to her Population, Agricultural Interest, and National Wealth & Power.
Some Years past, about the year 1789, a Set of Gentlemen of Carolina, became fairly & honorably Purchasers from the State of Georgia, of a Tract of Country on the Mississippi, from the Mouth of Coles Creek extending north, far above the mouth of the Yazoo River; and East and West from the Mississippi to the Don bigby: as particularly described  in the first & other Part of the printed paper, herewith, I do myself the Honor to enclose to you.—The Law Georgia passed on the occasion; the Payments made her in part, & which she still retains; the other Acts, and the tender made by the Company of the Ballance, all Sir appear, amidst the Documents contain’d in the printed Case enclosed.—Georgia has done towards us no Act of Repeal & no Act of Conflagration, as she has done to the four late Companies, who lately Contracted with her: but being merely Recusant to give us the Grant Contracted for, we have Sued her, for such Right as she may have, in the Supreme faderal Court, as appears by the enclosed Paper:—our Counsel are, Mr: Ingersol, Mr: Lee Attorney General of the united States, Mr: Gibson Mr: Wm: Tilghman, Mr: Dexter, Mr: P. P. Edwards, & Mr: Hoffman Attorney Genl: of New York.—Since our Suit Sir, Commissions have Issued for the Examination of witnesses in the States of Georgia, Carolina, and Pensylvania, & which are now Compleat:—in last February, an Interlocutory Decree passed the faderal Judiciary, against the State of Georgia, & each of the Grantees named in the late Law of Georgia, selling to the late four Companies;—all these Defendants, having been regularly served with a Copy Bill & Subpœna some months preceeding, & having being Guilty of Default & non Appearance, the said Interlocutory Decree was made of Course & that the Complainents do proceed in their Examination & Suit, Ex parte to a Decree.—our Cause Sir, wou’d have been ready for Trial, the Day after the Late Adjournment of the Supreme Court, & wou’d have been finished by this had the Court have sat untill this Time.—
I believe Sir, it is the Opinion of all who know what our Proofs must be, or are, that to gain a Decree, needs but a Plain hearing:—Mr: Lewis has inform’d the Court, he is requested by the Attorney General of Georgia, to appear for him:—but what can be say’d in so plain, a Case, gives us no kind of Concern.—
As a further Statement Sir, of this matter, I think I can fairly & honorably Venture Sir to presume to say, thus far to you, that whom ever you may chuse, to investigate this Cause, will say ’tis now as fully proven, & by as respectable Witnesses, as any Cause that ever Came into Court:—we have our Law & the Acts of the Legislature now fully Authenticated under the seal of Georgia, & Proven by the Carrier thence to this Place:—our original Petition for the Purchase, & on which the Committees sat, the resolves were had, & the Law Passed we also have, under Seal of Georgia, proving our Offer & their agreement was to pay for the Purchase in Paper Money & or Certificates of Georgia: Col: Habbersham (Post Master General) & Mayor Mc:Intosh of Georgia, & who were in the Legislature when the Law passed to us, have given Testimony, & I am warranted in saying, prove the Rattle Snake Contract & the Protest of the minority set forth in the enclosed Bill.—Doctr: John Hall of this Place, was the Person who delivered & pay’d the five hundred Pounds, on the 13 Augt: 1790, as mentioned in one of our Documents enclosed, & Mr: Conway who lives with Mr: Hall was they Person who took Mr: Meriweather’s Receipt for the same, these they have proven also.—our Commission in Carolina is proven by 15 of as Respectable Men, (Merchants & Gentlemen) as any in Carolina:—they Prove the tender most Compleatly:—they prove, the partial Payments Georgia reced from us, in her own Medium, were worth currently no more than ten shillings in the Pounds then:—that the Carolina Medium the Treasurer offered to receive on the Tender was universally in Georgia a Value equal to specie, & reced as such in Publick Offices:—& that the Certificates refused by the Treasurer were then worth from 7s/Cd: to twenty Shillings Sterling in the Pound.—they also prove our sending round to Kentucky, above two thousand Pounds Sterling worth of Goods, in order to comply with our Contract with Georgia (specified in the first part of her Law to us in 1789) to settle with the Indians, & to assist settlers to make our settlement: besides Boats built and Provisions bought for that Purpose.—This Business Sir of 1789, you will see, was before the Government took an Interference with the pre:emptive Rights of the States, with the Indians:—& you perhaps may recollect, some of Mr: O’Fallons (a Base Man) his Insolent Letters (now in the War Office) to the Late President, & of the uneasiness our Plan of Settlement gave the President; which when I understood, after seeing him & explaining our Conduct in Carolina, I wrote here our Resolution to desist from; & for which, I reced in answer a friendly & Complimentary Letter, approving our alteration of Intention, & Respect for the Interests of Government.—
Thus Sir, I think I have laid before you a very full Account of this matter & by which you may be enabled by reference to any of the Departments of Government satisfactorily to ascertain every fact I have advanced, & for which I pledge myself.—I will freely Communicate with any one you may appoint, or Sir, will wait on you in Person if you Require:—my Friend General Lincoln can inform you particularly, of me, & my Connections; & I pledge myself, to Observe any Restrictions of Secrecy, you may think proper in this affair.—
Our Cause Sir, I can assure you, is not unpopular in Georgia & for Reasons I can explain:—nor is it so by any means in Philadelphia or Carolina.—
Georgia Sir, we well not know has uniformly been refractory to Government, & I believe, wou’d do all in her Power to prevent the Union having this Territory, either merely because she wanted it, or because she of all others shou’d not have it.—I submit to you Sir, the very Easy transition of this right, I now mean to offer you, into the most perfect right of Government.—& as a Civilian, whether in this Case, the private Domain becoming the Publick Domain, does not attach to it inseperably, the an eminent Domain of the nation & involve every right of Sovereignty & of Government.—& a perfect Merger, of every distinction of rights from that of the Union.—
Again Sir, let me but Suggest to you, the great Policy of so large, so immensely valuable, a Right, (at present a subject of much Contention & disorder, & which in its present state may prove a Thorn in the side of the union) being brought into organization, Subordination, & Usefull Action.—& I submit Sir to you, whether the Crisis is not drawing near, very fast, in which, the Interests of the Union will not be essentially involved, in the regulation of a Power, in which the Combinations of encreasing numbers, natural Resources, & every Temptation of Excess, render it too formidable to be contemplated by every friend to the union, & it’s Peace and Prosperity, in a State otherwise than that, of Social Subordination.—
I wish Sir, on behalf of myself & others, to offer up to Government, the right I have attempted to show you is in us.—this Right will finally be determin’d in February next.—some Gentlemen of Character are concerned with us in this Place:—I think, & will almost answer now, the whole Territory can be had: at any rate at present, I will answer for some millions of Acres:—the whole does not contain more than ten millions.—From Communications, we have no Doubt, Individuals will push for a Participation of Interests as soon as our Cause is determin’d.—We have Sacrificed Fortunes in this Affair as our Proofs will show, above thirty thousand Guineas.—’twill be of immense Value to the Union, both as a part of her political Body, & as a fund, on which she at present may Establish a powerfull encreasing fund from sales, & as a fund encreasing for future Taxation & Commercial Resources.
A Town Established on the Mouths of the Yazoo & Don Bigby, will each become a grand Emporium in the Western Waters in few years.—’twill as a Place of Arms, secure the Peace, population & Riches of these Countrys:—an Increasing population will encrease the Value of Territory, & Town Lott & Tracts of Land for sale under the Sanction of the Arm of Government will erect this into an inexhaustible Fund to the united States:—’twill drain in this Hostile & divided State of Europe, & her Cities, that Country, of usefull artist & Citizens, & add them to us.—a Peace with them, from internal divisions & distinctions, & the Timely offer of the Government of such an Assylum wou’d accelerate such an Effect.—
Government I understand has offered her Lands in the West for two Dollars:—we will take much less, & without paying us a farthing of money, & giving Government a Time to receive specie before she can expend any.—if she buys of us, she may do it in 4 Installments, & perhaps of two years each:—she can give us her paper funded on this purchase:—this will answer as money to us;—& she can perhaps in 4 years or six double or treble her Purchase in Specie; with every Reservation of parts of the soil she may think proper, holding also the Sovereignty.—
Pardon me I pray you Sir, If I have in the least presum’d too much in this offer: we wish to promote the Happiness & Prosperity of our common Country with that of our own. her Independence & Happiness we have fought for, & still have much at Heart; nor will we be backward, in any respect, to show our Attachment to it them in this affair where required.—
Shou’d you deem Sir, a Conditional Contract in this affair proper, to secure to the union the right of pre:emption:—or shou’d you think this application, dictated from a wish to our Country’s Good, as well as own, worthy of your notice, I shall be extremely happy Sir in any Communication you may Honor me with.—
I am / Sir with every publick / & private Sentiment /of regard & Respect / Yr: Excellency’s / most Obt: hum: St:
Axr: MoultriePardon me Sir in adding a Postscript in saying I am now preparing a full Brief for each of our Counsel, to be ready in Time for the next Court. enclosed herewith I beg Leave to present you a Book respecting our former intended Plans.—
